Citation Nr: 9913588	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94 - 19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1968, including combat service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1993 and June 
1994 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The July 1993 decision 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent evaluation for that 
disorder, while the June 1994 decision denied a total 
disability rating based on unemployability due to service-
connected disability.  During the pendency of this appeal, a 
rating decision of September 1996 granted an increased rating 
of 50 percent for the veteran's PTSD, effective June 1, 1993.  


FINDINGS OF FACT

1.  A July 1993 decision granted service connection for PTSD 
and assigned a 30 percent evaluation for that disorder, while 
a June 1994 decision denied a total disability rating based 
on unemployability due to service-connected disability; the 
veteran appealed each of those determinations.  

2.  A rating decision of September 1996 granted an increased 
rating of 50 percent for the veteran's PTSD, effective in 
June 1993.  

3.  A rating decision of August 1998 granted an increased 
rating of 70 percent for PTSD, effective in July 1995, and 
granted a total (100%) disability rating based on 
unemployability due to service-connected disability, 
effective in July 1995. 

4.  In a Statement in Support of Claim (VA Form 21-4138), 
received at the Board in April 1999, the veteran stated that 
he was satisfied with the August 1998 increase in his 
disability compensation, and wanted to withdraw the issues on 
appeal before the Board.  

5.  In an accompanying letter, also received at the Board in 
August 1998, the veteran's service organization 
representative stated that the veteran wished to withdraw his 
claims from appellate status. 


CONCLUSION OF LAW

There being no justiciable case or controversy currently 
before the Board, the appeal is dismissed.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1997 & Supp. 1998);  
38 C.F.R. §§ 19.4, 20.201(a), 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals. In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. §  7104 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 20.101 (1998).

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§  7102, 7104, 7107 (West 1991 & Supp. 1998);  
38 C.F.R. § 19.4 (1998).  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. §  7105(d)(3) (West 1991 & Supp. 1998);  
38 C.F.R. § 20.204(b) (1998).  Withdrawal may be by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105(b)(2) (West 1991 & Supp. 
1998);  38 C.F.R. § 20.204 (c) (1998).

The record in this case shows that a rating decision of July 
1993 granted service connection for PTSD and assigned a 30 
percent evaluation for that disorder, while a June 1994 
decision denied a total disability rating based on 
unemployability due to service-connected disability.  The 
veteran appealed those determinations.  During the pendency 
of this appeal, a rating decision of September 1996 granted 
an increased rating of 50 percent for the veteran's PTSD, 
effective June 1, 1993.  

Thereafter, a rating decision of August 1998 granted an 
increased rating of 70 percent for PTSD, and further granted 
a total disability rating based on unemployability due to 
service-connected disability, the latter action constituting 
a complete grant as to that benefit sought on appeal.  The 
case was returned to the Board for further appellate 
consideration.

Thereafter, in a letter received at the Board in April 1999, 
prior to consideration of the veteran's appeal, he stated 
that he was satisfied with the increase in his VA disability 
compensation and wanted to withdraw his appeal before the 
Board.  In an accompanying letter, dated in August 1998, the 
veteran's representative stated that the veteran wanted to 
withdraw his claims from appellate status.
 
Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§  7105(d)(3) (West 1991 & Supp. 1998 and  38 C.F.R. 
§ 20.204(b) (1998), and has made a specific request in 
writing to withdraw such appeal.  Accordingly, there is no 
justiciable case or controversy currently before the Board, 
as contemplated by  38 U.S.C.A. §§  7102, 7104, 7107 (West 
1991 & Supp. 1998) and  38 C.F.R. § 19.4 (1998).  For the 
reasons stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.


ORDER

There appearing no justiciable case or controversy before the 
Board, the appeal is dismissed.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

